Citation Nr: 1700907	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in July 2014, additional medical records have been associated with the Veteran's claims file.  The Veteran's representative specifically waived AOJ consideration of the evidence submitted after the July 2014 SSOC in a November 2016 Informal Hearing Presentation. 

In the Veteran's August 2013 Form 9 Substantive Appeal, he requested a videoconference hearing.  The Veteran was scheduled for a hearing before the Board in October 2014, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The Veteran was granted entitlement to individual unemployability (TDIU) in an October 2015 rating decision.  The Veteran has not expressly disagreed with the effective date assigned.  As a result, the issue of TDIU is not part of this increased rating claim.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as sleep impairment, intrusive recollections, nightmares, irritability, depressed mood, anxiety, avoidance of stimuli, impaired judgement, and hypervigilance, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2010 letter and subsequent letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records.  The record indicates that VA took appropriate steps to obtain potentially relevant Social Security records, however, an August 2015 reply from the Social Security Administration indicates that medical records do not exist.  The record does not indicate, and the Veteran has not notified VA, that additional medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran underwent VA examinations in November 2010, March 2014, and September 2015, which are all adequate upon which to base a determination.  The record does not suggest, and the Veteran has not alleged, that any examination is inadequate.  See Barr, supra.  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the September 2015 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned an initial 50 percent rating under Diagnostic Code 9411, effective May 24, 2010.  The Veteran has challenged this initial rating.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board on August 14, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions of the rule are for application.  

Factual Background

At a November 2010 VA PTSD examination, the Veteran reported being married to his first wife of 40 years.  He had positive relationships with his wife and two adult daughters, and enjoyed spending time with his grandson teaching him about cars.  The Veteran reported being close with some friends who also enjoy working on cars.  He reported leisure activities of working on cars and reading books and magazines about cars.  There was no history of suicide attempts.  The Veteran did report a history of physical fights while intoxicated and that he recently became physically aggressive following a motor vehicle accident.  

Examination revealed: clean appearance; unremarkable psychomotor activity, speech, thought process, and thought content; cooperative attitude; normal affect; good mood; no delusions or hallucinations; understanding of the outcome of behavioral partial understanding of a problem; sleep impairment, which the examiner indicated was largely due to sleep apnea; no inappropriate, obsessive/ritualistic behavior; no panic attacks or homicidal thoughts; a history of suicidal thoughts typically without plan or intent, however not for many years; fair impulse control; no episodes of violence however the Veteran was "quick to anger and at times puts himself or others at risk by becoming verbally threatening;" ability to maintain minimum personal hygiene; and no problem with activities of daily living.  The examiner noted recurrent and intrusive recollections, efforts of avoidance, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  A GAF score of 61 was provided.  The examiner concluded that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  The examiner elaborated that the "Veteran's current symptoms are generally mild and mildly negatively affect his family relationships, thinking, and mood.  Based on the Veteran's report, it appears that many of his symptoms were previously of greater frequency and intensity, and exerted greater negative effect on functioning."  

In a March 2014 PTSD intake report, the Veteran reported that he often gets to see friends who are involved in his automotive hobby, stating that he frequently attends car shows and see friends at events.  The Veteran reported being married to his wife of 44 years and that their relationship was "okay," although he occasionally lashed out at her when he "shouldn't."  The Veteran reported good relationships with both his daughters and grandchildren, in addition to enjoying time in leisure and recreational activities.  The Veteran denied hallucinations, history of violence, and homicidal or suicidal ideation.  He reported intrusive thoughts, nightmares avoidance, depressed mood, and irritability.  

At a March 2014 VA PTSD examination, the examiner noted that since the last VA examination in November 2010, the Veteran remained devoted and appreciative of his wife of 44 years.  Unfortunately, at the time of examination the Veteran's wife was experiencing significant health issues.  Symptoms noted by the examiner were depressed mood and anxiety.  The examiner elaborated that the Veteran was "calm and pleasant" during the examination and that he reported increased stress due to his wife's medical condition.  Prior to his wife's health concerns he had been much better.  Thought processes were logical and coherent.  The Veteran denied any recent anger issues and denied suicidal and homicidal ideation.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran retired in 2013, and the reason given was that he was starting to feel better physically after successful back surgery, and he and his wife wanted to go places and do things.

In a September 2014 VA mental health note documents the Veteran reports experiencing nightmares, irritability, hypervigilance, and depressive mood.  

At a September 2015 VA PTSD examination, current symptoms were intrusive recollections, hypervigilance, irritability, and sleep impairment.  The Veteran remained married and fortunately his wife's health had improved.  The Veteran's youngest daughter and grandson lived in his home.  The Veteran reported good relationships with both daughters and all grandchildren.  On a "typical day," the Veteran would have breakfast and coffee with friends and then "hang around the house" and work on automobiles.  He attends church weekly.  He reported five close friends that he saw regularly.  Symptoms reported by the examiner were anxiety, chronic sleep impairment, impaired judgment, and disturbances of motivation and mood.  Affect was within normal limits.  

The Veteran reported that he was involved in a physical altercation last year in which the police were called, but no arrests were made.  He was at a car show when another attendee started behaving in a belligerent manner toward him, and then looked as if he was "about to push" the Veteran.  The Veteran hit the man and both were injured.  No other episodes of violence were reported since the last examination.

The Veteran retired from a job as a civil engineering tech with the Army Corps of Engineers in 2013.  He had multiple responsibilities there and reported that in his final years at the job, he had good performance ratings and a good rapport with his boss.  He retired because he was "just ready" and wanted more freedom to spend time with his wife and do enjoyable activities such as traveling.

The examiner stated that the Veteran's current PTSD symptoms, which include difficulties with intrusive recollections, hypervigilance, and irritability, could result in some mild functional limitations in physical or sedentary work environments.  These limitations could include reduced productivity, low frustration tolerance, and difficulty working with others.  Additionally, daytime fatigue from insomnia could lead to mild difficulty with completion of complex tasks.

The examiner concluded that PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board has reviewed additional VA treatment records and lay statements submitted throughout the entire period on appeal which document similar symptoms as described above.  

Analysis

As noted, the Veteran's PTSD is currently assigned an initial 50 percent rating, effective May 24, 2010.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the lay statements regarding the Veteran's symptomatology more nearly approximate symptoms associated with a 50 percent disability rating for the entire period on appeal.  Accordingly, the Board finds that an increased initial rating in excess of 50 percent for any time period on appeal is not warranted. The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered all relevant treatment records during the period on appeal, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment during this time period. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; intrusive recollections; nightmares; fatigue; irritability; depressed mood; anxiety; avoidance of crowds; and hypervigilance.  There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; homicidal or suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; diminished interest in activities; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  The Board notes that the Veteran reported at his November 2010 VA examination a history of suicidal thoughts, however, he elaborated that he had not experienced such thoughts for a long time, seemingly prior to the period on appeal.  

The evidence of record indicates that the Veteran has had consistently good relationships with his wife, daughter, and grandchildren throughout the period on appeal.  In addition, the Veteran has maintained multiple friendships outside of his family.  Overall, the evidence of record suggests that the Veteran is certainly capable of maintaining social relationships.  While the Veteran's social relationships may be impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  There is no evidence at any time during the period on appeal that he has had an inability to maintain relationships.  To the extent that the Veteran has had difficulty in doing so, it is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has some documented symptoms of irritability during this time period, resulting in verbal altercations with his wife and a stranger after a motor vehicle accident, as well as a physical fight with another person.  Although the Veteran reported some impaired impulse control, it does not appear from his self-report that these episodes were unprovoked (Veteran reported the person at the car show was going to push him first).  Nevertheless, his impulse control, judgment and thought process appear to be largely normal and intact throughout the majority of the appeal period.  Impaired judgment is considered under the criteria of a 50 percent evaluation.  To the extent that such impairment has led to impaired impulse control, the Board finds that on a whole the Veteran's symptoms of irritability during this period are not predominant, and are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board finds that a 50 percent evaluation accounts for such effects on his mood, as displayed during this time period. 

While the Veteran has consistently reported hypervigilance throughout the period on appeal, there is no specific explanation of the manifestations of such symptoms.  Furthermore, there is no indication that such hypervigilance has amounted to obsessional rituals interfering with routine activities.  Thus, the Board finds that such impairment is more consistent with social and occupational impairment contemplated by a 50 percent evaluation.  

The Veteran received a GAF score of 61 at the November 2010 VA examination.  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While certainly not dispositive, the Board does find that this GAF score provides some insight into the severity of the Veteran's PTSD.  It is particularly relevant that this documented GAF score indicating mild symptoms was recorded at the Veteran's November 2010 VA examination, which was noted by the subsequent March 2014 and September 2015 VA examiners to be representative of the Veteran's more severe symptoms during the period on appeal.  Specifically, the March 2014 and September 2015 VA examiners noted that the Veteran's symptoms had improved since the November 2010 VA examination.  Thus, the Board finds that consideration of this GAF score in light of the other medical and lay evidence of record, does not suggest that an evaluation in excess of 50 percent is warranted. 

Furthermore, each VA examiner separately concluded that the Veteran's symptoms of PTSD resulted in degrees of social and occupational impairment consistent with the criteria for a 50 percent evaluation or less.  Again, while not dispositive, it is notable that there is no medical opinion of record indicating that the Veteran's PTSD symptoms are more consistent with the criteria for an evaluation in excess of 50 percent. 

With regard to his employment, the Veteran reported that he retired because he was ready to do so.  The September 2015 VA examiner concluded that the Veteran's PTSD symptoms could result in some mild functional limitations in physical or sedentary work environments, such as reduced productivity, low frustration tolerance, difficulty working with others, and mild difficulty with completion of complex tasks.  These symptoms are contemplated in the assigned 50 percent rating.  

Thus, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating at any point during his appeal. 
Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, for the entire period, the Veteran's psychiatric symptoms include depression, anxiety, sleep impairment, intrusive recollections, nightmares, fatigue, irritability, and disturbances of mood.  The Board expressly finds that his symptoms are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with his other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.
____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


